DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 01/15/2021.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (Pub. U.S. 2018/0275920).
	Regarding claim 1, Koo et al. disclose a memory system (Figure 1, 110) comprising: 
	a non-volatile memory (Figure 1, 150); and 

	Regarding claim 2, Koo et al. disclose wherein the controller is configured to issue the second command when the non-volatile memory is executing the first operation ([0116], [0123]).  
	Regarding claim 3, Koo et al. disclose wherein the non-volatile memory is configured to determine the duration time in accordance with a progress of the first operation at a time when the non-volatile memory receives the second command ([0019],[0121-0123]).  
	Regarding claim 4, Koo et al. disclose wherein after a lapse of the duration time of the first operation, the controller issues a third command to the non-volatile memory requesting a completion status of the first operation (Figure 8, [0122-0126]).  
	Regarding claim 5, Koo et al. disclose wherein the controller does not issue the third command after the second command is issued and before the lapse of the duration time (Figure 8, [0124]).  
	Regarding claim 6, Koo et al. disclose wherein the first operation is one of a data read operation, a data write operation, and a data erase operation ([0053-[0055]).  
	Regarding claim 7, Koo et al. disclose wherein the non-volatile memory includes a storage area in which information necessary for calculating the duration time of the first operation is stored, and the controller calculates the duration time from the information stored in the storage area ([0067-0075]).  

	Regarding claim 9, Koo et al. disclose a memory system (Figure 1) comprising: 
	a non-volatile memory (Figure 1, 150); and 
	a controller (Figure 1, 130) configured to issue a first command requesting a first operation to the non-volatile memory, issue a second command requesting an execution stage of the first operation to the non-volatile memory, and set an issuance interval of a third command requesting a completion status of the first operation, according to the execution stage of the first operation ([0123-0124]).  
	Regarding claim 10, Koo et al. disclose wherein the controller is configured to issue the second command when the non-volatile memory is executing the first operation ([0123-0124]).  
	Regarding claim 11, Koo et al. disclose wherein the first operation is one of a data write operation and a data erase operation ([0055]).  
	Regarding claim 12, Koo et al. disclose wherein the execution stage of the first operation includes a first step of executing a process requested by the first command, and a second step of verifying the completion of the first operation ([0082]).  
	Regarding claim 13, Koo et al. disclose wherein when the execution stage of the first operation is at the first step, the controller issues the third command at a first issuance interval, and when the execution stage of the first operation is at the second 
	Regarding claim 14, Koo et al. disclose wherein the first operation is a data write operation, and the non-volatile memory performs a voltage apply operation for writing data in the first step, and performs a verification operation to verify whether the data has been written in the second step ([0082]).  
	Regarding claim 15, Koo et al. disclose wherein the first operation is a data erase operation, and the non-volatile memory performs a voltage apply operation for erasing data in the first step, and performs a verification operation to verify whether the data has been erased in the second step ([0082]).  
	Regarding claims 16-20, the apparatus discussed above would performed the method in claims 16-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q LE/Primary Examiner, Art Unit 2827